Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 7, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  141954                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Stephen J. Markman
                                                                                                       Diane M. Hathaway
            Plaintiff-Appellee,                                                                            Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  v                                                                 SC: 141954                                        Justices
                                                                    COA: 291418
                                                                    Emmet CC: 07-009780-CF
  COLOR MINI CAMERA, SWANN D 14
  TWIN PACK CAMERA, 5.1 PHILLIPS BRAND
  SURROUND SOUND SPEAKERS, CURTIS
  MATHES COLOR FLAT SCREEN TELEVISION,
  SONY BRAND BIG SCREEN TELEVISION SN
  9714363, DELL BRAND COMPUTER TOWER,
  KEY BOARD, LCD MONITOR & MOUSE,
  KODAK EASY SHARE 2612 DIGITAL
  CAMERA WITH DOCKING STATION, SONY
  BRAND STEREO RECEIVER SN 8854606,
  VIDEO ROUTER WITH FOUR CHANNELS,
  DELPHI XM RADIO RECEIVER, 2000 GMC
  PICKUP BLACK WITH CAB VIN
  1GTGK24U7YE146315, YARD MACHINE
  SNOW BLOWER #1K045B70430, LAWN BOY
  PUSH MOWER # 250012863, RYOBI LAWN
  TRIMMER #A40743824, POULON BRAND
  CHAIN SAW SN 00333D300, COMMERCIAL
  SERIES CHAR-BROIL GRILL GAS SN
  80004330, RYOBI TABLE SAW SN X052795649,
  RYOBI CHOP SAW SN V0449 and $878,
              Defendants,
  and

  TINA SOCOLOVITCH and ANDREW M.
  KOSACK,
             Claimants-Appellants.
  _________________________________________/

        On order of the Court, the application for leave to appeal the September 14, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 7, 2011                    _________________________________________
           0131                                                                Clerk